Citation Nr: 9921323	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97- 20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for astigmatic presbyopia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to an increased rating for a right knee disorder, 
currently rated 10 percent.

5.  Entitlement to an increased rating for lumbosacral strain, 
currently rated 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 1970, 
from July 1970 to June 1986, and from February 1991 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 1997 decision by the VA RO which denied service 
connection for astigmatic presbyopia, hypertension, and diabetes 
mellitus (claimed as a blood sugar disorder); and denied an 
increase in a 10 percent rating for lumbosacral strain, and 
denied an increase in a 0 percent rating for a right knee 
disorder.  The RO has since increased the rating for the 
veteran's right knee condition to 10 percent, and the appeal for 
an increased rating for the condition continues.  

The present Board decision addresses the claims for service 
connection for astigmatic presbyopia and increased ratings for 
low back and right knee conditions.  The claims for service 
connection for hypertension and diabetes are the subject of the 
remand at the end of the decision.





FINDINGS OF FACT

1.  The veteran has astigmatic presbyopia, a refractive error of 
the eyes, with no other identified ocular pathology.

2.  The veteran's lumbosacral strain is manifested by no more 
than slight limitation of motion and characteristic pain on 
motion.

3.  The veteran's right knee disability (including residuals of a 
medial meniscectomy, chondromalacia patella, and arthritis) is 
manifested by complaints of pain and essentially full range of 
motion, without instability.


CONCLUSIONS OF LAW

1.  Service connection is legally prohibited for the veteran's 
astigmatic presbyopia as it involves refractive error.  38 C.F.R. 
§ 3.303(c) (1998). 

2.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Codes 5292, 5295 (1998).

3.  The criteria for an evaluation in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5259, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran served on active duty from June 1966 to June 1970, 
from July 1970 to June 1986, and from February 1991 to June 1991.  

The veteran's service medical records show he was seen for low 
back pain following injuries during his first period of active 
duty.  On an April 1970 examination for service separation, all 
pertinent findings were normal.  His vision was 20/20, 
bilaterally.  During the veteran's second period of service, he 
was seen for right knee complaints beginning in April 1982.  He 
was seen on occasions during service for eye complaints, 
including discomfort after sustaining a small laceration to the 
right upper lid when struck in a basketball accident in August 
1985, and he had swollen lids when he sustained a left orbital 
wall fracture in May 1986 (the residuals of that fracture have 
since been service connected).  On regularly scheduled service 
examinations in 1974, 1976, 1981, and 1985, his vision was 
reported to be at least 20/30 in each eye.  On his service 
retirement examination in April 1986, his vision was 20/20 to 
distant vision, and 20/30 in the right eye and 20/25 in the left 
eye to near vision.  

Medical records from the Naval Hospital in Beaufort, South 
Carolina, dated from May 1990 to July 1991, include treatment 
records from before, during, and shortly after the veteran's 
recall to active duty during Desert Shield/Desert Storm from 
February 1991 to June 1991.  At the optometry clinic in November 
1990, his vision was correctable to 20/20.  The assessment was 
astigmatic presbyopia, and it was noted that his ocular health 
was fine.  

On a September 1992 VA general medical examination, the veteran 
had complaints of back pain. 

On a September 1992 VA orthopedic examination, the veteran 
reported occasional low back pain with hard exercise.  No 
abnormal findings relative the right knee were noted.  The 
diagnoses included non-radicular low back pain.  

In December 1993 the RO granted service connection for for a 
number of disabilities, including lumbosacral strain (rated 10 
percent) and chondromalacia patella of the right knee (rated 0 
percent).

In August 1996 the veteran filed claims for service connection 
various conditions including eye problems, and he claimed 
increased ratings for low back and right knee conditions.

In November 1997 the veteran was admitted to Beaufort Memorial 
Hospital and underwent right knee arthroscopic surgery with a 
partial meniscectomy due to a tear of the medial meniscus.  
Findings at surgery also included minimal degenerative changes of 
the knee.  Eight days later in November he was seen for follow-
up.  It was reported that he had moderate right knee effusion.  
He was able to flex his knee to 90 degrees with minimal 
tenderness.  He was walking with crutches, and was to return in a 
month or sooner if he had acute changes.  

On a March 1998 VA eye examination, it was noted that the veteran 
gave a history of hypertension and diabetes mellitus.  He had 
best correct distant vision to 20/20, bilaterally, and best 
corrected near vision of 20/25, bilaterally.  External 
examination was significant for Meibomian gland dysfunction, 
bilaterally.  The assessment was history of diabetes mellitus for 
3 years but without evidence of diabetic retinopathy.  The 
veteran was mildly hyperopic with correctable vision to 20/20.  
His Meibomian gland dysfunction was mild and did not affect his 
vision.

The veteran testified at a hearing at the RO in April 1998.  It 
was argued that service connection was warranted for astigmatic 
presbyopia.  He said he took medications for right knee pain and 
low back pain and avoided activities that would aggravate the 
pain.  He testified that he needed a cane because of his right 
knee condition.  He stated he had trouble seeing and the problem 
and been worse the last 3-4 years.  

On an April 1998 VA examination, the veteran reported low back 
pain and bilateral knee pain.  He said he had improvement of 
right knee pain after the November 1997 operation, but he had had 
continued progression of the pain since the operation.  
Examination of the low back showed the following range of motion: 
forward flexion to 90 degrees, extension to 20 degrees, side 
bending to 40 degrees, and rotation to 60 degrees with pain at 
extremes of motion.  He had motor strength of the lower 
extremities of 5/5 with no evidence of radiculopathy.  He 
appeared to have pain out of proportion to light touch of the low 
back.  He described severe pain to light touch, but he did not 
respond the same way if distracted.  There was no evidence of 
paraspinal atrophy.  He had 0 to 140 degrees range of motion of 
the knees with some edema and effusion of the right knee.  He had 
crepitus of the knees, and his pain with palpation varied if 
distracted.  X-rays of the spine showed spina bifida occulta of 
L5 and T11 (which was said to be a normal variant) and minimal 
scoliosis (which was said to be of no clinical significance).  
There was some osteoarthritis of the right knee by X-ray study.  
The examiner concluded that the veteran had mechanical low back 
pain with no evidence of degenerative changes.  He had good range 
of motion, but pain to light touch and a slow gait.  The examiner 
said that he felt the veteran had a mild disability secondary to 
mechanical low back pain but with an inconsistent examination.  
There was also bilateral knee pain with osteoarthritis on the 
right; the examiner said there was mild to moderate disability 
secondary to pain.  

II. Analysis

A.  Service connection 

The veteran claims service connection for astigmatic presbyopia.  
Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

The veteran's service medical records show that his vision was 
correctable by refraction; his current vision is also correctable 
to 20/20.  Astigmatic presbyopia, identified at the naval 
optometry clinic in November 1990, is refractive error and, like 
the correctable hyperopia identified on the March 1998 VA 
examination, is not a disability for VA compensation purposes and 
not subject to service connection.  38 C.F.R. § 3.303(c).  No 
other ocular pathology is currently identified.  Where, as in the 
present case, the law and not the evidence is dispositive, the 
claim must be denied because of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426 (1994).

B. Increased Ratings

The veteran's claims for increased ratings for his service- 
connected low back disability and right knee disorder are well 
grounded, meaning plausible.  The RO has properly developed the 
evidence, and there is no further VA duty to assist the veteran 
with his claims.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present level of 
disability is of primary concern in a claim for an increased 
rating; the more recent evidence is generally the most relevant 
in such a claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

1. Lumbosacral strain

Limitation of motion of the lumbar spine is rated 10 percent when 
slight and 20 percent when moderate.  38 C.F.R. § 4.71a, Code 
5292.  

A 10 percent rating is warranted for lumbosacral strain when 
there is characteristic pain on motion.  A 20 percent rating is 
assigned when the condition produces muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion in a 
standing position.  38 C.F.R. § 4.71a, Code 5295.

Recent medical records, including the 1998 VA examination, show 
the veteran's service-connected lumbosacral strain is manifested 
by slight limitation of motion of the lumbar spine, which is to 
be rated 10 percent under Code 5292.  There is no probative 
evidence that pain on use results in moderate limitation of 
motion, as required for a higher rating of 20 percent under this 
code.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 
(1995).  The complaints of characteristic pain on motion may 
support a 10 percent rating under Code 5295 for lumbosacral 
strain, but the evidence shows no muscle spasm and unilateral 
loss of lateral spine motion as required for a higher rating of 
20 percent under this code.

Since the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for a low back 
disability, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim for an increased rating must be denied.   38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  A right knee disorder 

The veteran's service-connected right knee disability partly 
includes residuals of a medial meniscectomy.  A symptomatic knee 
following removal of a semilunar cartilage may be rated 10 
percent under 38 C.F.R. § 4.71a, Code 5259.  But this code does 
not provide for a higher rating, and the veteran's right knee 
disability is already rated 10 percent.

A 10 percent rating is assigned for impairment of a knee when 
there is slight recurrent subluxation or lateral instability.  A 
20 percent rating will be assigned when there is moderate 
subluxation or lateral instability. 38 C.F.R. § 4.71a, Code 5257.  
When the requirements for a compensable rating under a diagnostic 
code are not shown, a 0 percent rating is assigned.  38 C.F.R. 
§ 4.31.  The recent medical evidence shows no instability of the 
right knee which would warrant a compensable rating under Code 
5257.

The veteran's right knee disability includes chondromalacia and 
arthritis.  Arthritis will be rating on the basis of limitation 
of motion under the appropriate diagnostic code for the specific 
joint involved.  When there is some limitation of motion but to a 
degree which would be noncompensable under the appropriate 
limitation-of-motion code, a 10 percent rating will be assigned 
for a major joint which has arthritis.  Limitation of motion must 
be objectively confirmed for findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.  Limitation of leg flexion is 
rated 0 percent when limited to 60 degrees, 10 percent when 
limited to 45 degrees, and 20 percent when limited to 30 degrees.  
38 C.F.R. § 4.71a, Code 5260.  Limitation of extension of a leg 
is rated 0 percent when limited to 5 degrees, 10 percent when 
limited to 10 degrees, and 20 percent when limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.

The veteran states he has mild discomfort of the knee for which 
he takes over-the-counter medication. He has arthritis, but 
without limitation of motion; he has full extension to 0 degrees 
and full flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II.  
While X-ray evidence of arthritis of the right knee and 
complaints of pain on use may support the current 10 percent 
rating, there is no evidence of limitation of motion due to pain 
to the extent required for a higher rating under Codes 5260 or 
5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

The preponderance of the evidence is against a rating higher than 
10 percent for the right knee disability.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim for an increased 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for astigmatic presbyopia is denied.

An increased rating for a right knee disability is denied.

An increased rating for lumbosacral strain is denied.





REMAND

The veteran also claims service connection for diabetes mellitus 
and hypertension.  Regardless of whether or not these claims are 
well grounded, the file indicates there is a futher VA obligation 
to help the veteran complete his application for benefits.  
38 U.S.C.A. § 5103; Robinette v. Brown, 8 Vet.App. 69 (1995).

The medical records show the veteran currently has diagnosed 
diabetes and hypertension.  He retired from service in June 1986, 
but was recalled to active duty for the Persian Gulf War and 
served from February to June 1991.  From his hearing testimony it 
appears he claims his diabetes an hypertension were diagnosed 
either during his 1991 active duty or within the year thereafter.  
If either of these conditions was first manifest to a compensable 
degree within the year after service in 1991, service incurrence 
would be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran reports that from 1986 (when he first retired from 
service) to the present (including during 1991 active duty and 
the year thereafter) he has received treatment at the Naval 
Hospital in Beaufort and that this included treatment for 
diabetes and hypertension during his 1991 active duty and/or 
within the year thereafter.  The veteran has also suggested that 
he received VA and private treatment for the conditions shortly 
after his 1991 active duty.  The claims file contains some 
medical records from the Naval Hospital covering the period from 
May 1990 to July 1991 (before, during, and shortly after the 
active duty which lasted from February to June 1991); such 
records from shortly after the 1991 active duty contain some 
information relevant to diabetes but also refer to relevant 
records from the late 1980s (when the veteran was not on active 
duty); and such records do not cover the entire year after the 
veteran's 1991 active duty (the year for presumptive service 
incurrence).  In the judgment of the Board, all additional 
relevant medical records from the Naval Hospital or other sources 
should be obtained.

In view of the foregoing, these claims are remanded to the RO for 
the following action:

1.  The RO should obtain all of the 
veteran's medical records dated from June 
1986 to the present (including those 
before, during, and after his 1991 active 
duty) from the Naval Hospital in Beaufort.  

2.  The RO should also ask the veteran to 
specifically identify (names, locations, 
dates) all other VA or non-VA sources of 
treatment for diabetes and hypertension, 
including treatment prior to, during, and 
within the year following his 1991 active 
duty; and the RO should obtain copies of 
the related medical records.

3.  The RO should thereafter review the 
claims for service connection for diabetes 
and hypertension.  If the claims are 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to the 
Board.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

